IN THE MATTER OF THE PETITION                           •       IN THE
FOR REINSTATEMENT OF                                    •       COURT OF APPEALS
DAVID N. HONICK                                         •       OF MARYLAND
TO THE BAR OF MARYLAND


                                                        •       Misc. Docket AG
                                                        •       No. 36
                                                        •       September Term, 2016


                                               ORDER


        Upon consideration of the Petition for Reinstatement filed by David N. Honick, Bar

Counsel's response thereto, and upon good cause shown, it is this 21st day of

    November        , 20l6,

        ORDERED, by the Court of Appeals of Maryland, that the petition be, and it hereby is,

GRANTED, and that David N. Honick is hereby reinstated to the practice of law in this State;

and it is further

        ORDERED, that the Clerk of this Court shall replace the name of David N. Honick upon

the register of attorneys entitled to practice law in this State and certify that fact to the Trustees

of the Client Protection Fund and the Clerks of all judicial tribunals in this State.



                                                  /s/ Mary Ellen Barbera
                                          Chief Judge